Title: To George Washington from Solomon Bush, 20 July 1789
From: Bush, Solomon
To: Washington, George



May it Please Your Excellency
London 20th July 1789

Permit, one who has fought and Bled in the service of his Country, with heart felt pleasure to Congratulate Your Excellency in your late dignified appointment, offering up his sincere prayers to Almighty God for your, health and happyness, and the prosperity of his Country.
I take the Liberty of informing your Excellency of an event that has taken place within these few days, which has as an American taken up much of my attention—Capt. Watson Commanding a Ship belonging to New York; an American Bottom, on his Arrival at this Port, was seized on account of a number of the Seamen on board being Natives of Great Britain, although, the Captn as well as the Crew made Oath; the former that he Shipp’d his Men as Americans; the latter that they Ship’d themselves as American seamen; this has still availed nothing, the Ship still under Arrest; as an American, Although not authorized by being in a diplomatic Line; I have taken upon Me to assist the Injury done to the Trade & Priviledges of my Country, and with, the Captn shall waite tomorrow on the Minister to dine and redress the event of which I will in a few days inform your Excellency—from this event and many injured and distressd Countrymen, I have reliev’d since being in London, points out the necessity of a persons immediately being appointed in a diplomatic Line—Shou’d the Government of my Country think proper to Honour Me with that appointment, from my acquaintance and Connection wth personages of the

first Consequence in this Country, I dout not of rendering my Country many services—believe I have nothing in View but the prosperity of America. With, Sincere Respect I beg leave to subscribe Your Excellencys most faithfull Hble Sert

S. Bush of Philadelphia

